DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2014/0183735).
As to claim 1, Zhang teaches a via structure (fig. 10B) comprising: at least one inter-metal layer (44, 74) stacked in a vertical direction ([0054]); and a 1st via structure (see fig. A below) penetrating the at least one inter-metal layer, wherein, in the at least one inter-metal layer, a 1st vertical side (S1) of the 1st via structure does not contact a barrier metal pattern (52) while a 2nd vertical side (S2) of the 1st via structure opposite to the 1st vertical side of the 1st via structure contacts the barrier metal pattern (52, [0027], see fig. A below).

    PNG
    media_image1.png
    479
    952
    media_image1.png
    Greyscale

As to claim 2, Zhang further teaches the 1st vertical side (S1) of the 1st via structure contacts the at least one inter-metal layer comprising only a single inter-metal layer (66) and wherein the 2nd vertical side (S2) of the 1st via structure contacts the at least one inter-metal layer comprising at least two inter-metal layers through the barrier metal pattern (44, 66, and 74, fig. 10B).
As to claim 3, Zhang further teaches a lower metal pattern (38a) and an etch stop layer (42) formed on a top surface of the lower metal pattern (fig. 2, [0025]), the etch stop layer comprising a hole (48a) through which the top surface of the top surface of the lower metal pattern is exposed (fig. 3), wherein the 1st via structure vertically lands on the top surface of the lower metal pattern (38a) exposed through the hole, wherein the single inter-metal layer is formed on the etch stop layer (fig. 10B).
As to claim 4, Zhang further teaches the 1st via structure is self-aligned in the at least one hole formed at the etch stop layer (Fig. 10B).
As to claim 5, Zhang further teaches a 2nd via structure formed in parallel with the 1st via structure in a vertical direction, wherein a 1st vertical side (S3) of the 2nd via structure does not contact the barrier metal pattern while a 2nd vertical side (S4) of the 2nd via structure opposite to the 1st vertical side of the 2nd via structure contacts the barrier metal pattern (see Fig. A above).
As to claim 6, Zhang further teaches the 1st vertical side (S3) of the 2nd via structure contacts the at least one inter-metal layer comprising the single inter-metal layer (66), and 17wherein the 2nd vertical side (S4) of the 2nd via structure contacts the at least one inter-metal layer comprising at least two other inter-metal layers through the barrier metal pattern (44, 66, and 74, fig. 10B).
As to claim 7, Zhang further teaches a lower metal pattern (38a-f) and an etch stop layer (42)  formed on a top surface of the lower metal pattern (38a-f), the etch stop layer comprising two holes (48a and 48c, fig. 4) through which the top surface of the top surface of the lower metal pattern is exposed, wherein the 1st and 2nd via structures vertically land on the top surface of the lower metal pattern exposed through the two holes, wherein the single inter-metal layer is formed on the etch stop layer (fig. 10B).
As to claim 8, Zhang further teaches the 1st and 2nd via structures are self-aligned in the two holes formed at the etch stop layer, respectively (Fig. 10B).
As to claim 9, Zhang further teaches a 3rd via structure formed between the 1st and 2nd via structures in parallel with the 1st and 2nd via structures in the vertical direction, the 3rd via structure not contacting the barrier metal pattern (See fig. A above).
As to claim 10, Zhang further teaches an air gap (68) is formed between the 1st via structure and the 3rd via structure, and between the 2nd via structure and the 3rd via structure (Fig. 10B).

Allowable Subject Matter
Claims 15, 16, 19-23, and 26 are allowed and claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claim 11, Zhang fails to teach another inter-metal layer is formed above the air gap between the 1st via structure and the 3rd via structure, and between the 2nd via structure and the 3rd via structure. While forming IMDs above the inter-metal layer would have been obvious, forming another one between the via structures would not have been obvious as the purpose of the airgaps is to reduce the capacitance between the vias. Adding another IMD would do the exact opposite, thus it is not obvious.
Claims 12 is allowable at least because it depends from claim 11.
As to claims 15 and 20, Zhang teaches a method of forming a via structure, the method comprising: providing a device structure comprising at least one 1st inter-metal layer (44), a lower metal pattern (38a) formed below the at least one 1st inter-metal layer (44, fig. 2, [0022] and [0025]); etching a section of the at least one 1st inter-metal layer (44) from top thereof to form a 1st trench (48a) exposing at least a section of a top surface of the lower metal pattern (fig. 3, [0026]); filling the 1st trench with a via metal (54, fig. 5, [0028]); etching at least one section of the via metal from top thereof to form at least one 2nd trench (56a, fig. 7A, [0032]); and filling the at least one 2nd trench with a 2nd inter-metal layer (66, fig. 8, [0047]).
Zhang doesn’t teach the 2nd trench exposing the top surface of the lower metal pattern so that at least one via structure comprising the via metal is formed at least one side of the at least one 2nd trench after the etching the at least one section of the via metal. The purpose of the second trench is to form a low-K dielectric between the vias, thus it would not have been obvious to expose the metal pattern and form the via on one side of the metal pattern.
Claims 16 and 19 are allowable at least because they depend from claim 15.
Claims 21-23 and 26 are allowable at least because they depend from claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
4/5/22